Opinion by
Rao, J.
The customs broker who made the entry herein testified that at the time of the arrival of the merchandise he submitted to the appraiser a request for information, and when the same was returned to him, he misunderstood the appraiser’s request for a change in prices, deducting from the new prices suggested by the appraiser, the inland charges of cartage, inland freight, and insurance. When the appraiser advised him that the charges had been erroneously deducted, he filed an amended entry on or about September 20, 1948. The merchandise was appraised on December 29, 1948. The amended entry was disregarded by the appraiser for the reason that prior to the time of its acceptance the invoice and the merchandise had come under the observation of the appraiser for purposes of appraisement. Upon a full consideration of the entire record, it was held that the entry of the merchandise at a less value than that returned upon final appraisement was without any intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.